DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,252,734. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/570,160
US 11,252,734
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.

 2. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.

3. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.

10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
2. The system information transmission method according to claim 1, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
3. The system information transmission method according to claim 2, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
4. The system information transmission method according to claim 1, wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI.
4. The system information transmission method according to claim 1, wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI.
5. The system information transmission method according to claims 2, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the ACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or resetting a counter or a timer corresponding to the request information.
5. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the ACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or resetting a counter or a timer corresponding to the request information.
6. The system information transmission method according to claim 1, wherein the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
6. The system information transmission method according to claim 1, wherein the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
7. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: stopping sending the request information within the preset time period, in the case that the random access message two or the random access message four carries the NACK information.
7. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: stopping sending the request information within the preset time period, in the case that the random access message two or the random access message four carries the NACK information.
8. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises; detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four carries the NACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
8. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four carries the NACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
9. The system information transmission method according to claim 6, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the NACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or activating a counter or a timer corresponding to the request information; or resetting a counter or a timer corresponding to the request information; wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resetting the prohibit timer in the case that the received random access message two or the random access message four carries the NACK information.
9. The system information transmission method according to claim 6, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the NACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or activating a counter or a timer corresponding to the request information; or resetting a counter or a timer corresponding to the request information; wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resetting the prohibit timer in the case that the received random access message two or the random access message four carries the NACK information.
10. The system information transmission method according to claim 1, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.

11. The system information transmission method according to claim 10, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
11. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the computer program is executed by the processor to: acquire configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or the computer program is executed by the processor to: detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or the computer program is executed by the processor to: resend the request information to the network device, in the case that the random access message two or the random access message four is not received.
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.

 2. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.

3. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.

10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
12. The terminal according to claim 11, wherein subsequent to resending the corresponding request information to the network device, the computer program is executed by the processor to: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stop sending the request information to the network device, or stop sending the request information to the network device within a preset time period, or activate a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
11. The system information transmission method according to claim 10, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
13. A system information transmission method, performed by a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: in the case that the request information is successfully received and subsequent broadcast information comprises all or a part of system information of the target Other SI, sending the random access message two or the random access message four carrying configuration information of the subsequent broadcast information to the terminal; or in the case that the request information is successfully received and the minimum system information carries indication information for indicating the Other SI, sending the corresponding random access message two or the random access message four to the terminal, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; or receiving the request information which is resent by the terminal in the case that the random access message two or the random access message four is not received by the terminal.
16. A system information transmission method, applied to a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information; or the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI.

19. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.


14. The system information transmission method according to claim 13, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
17. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
15. The system information transmission method according to claim 13, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
18. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
16. The system information transmission method according to claim 13, wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information.
16. A system information transmission method, applied to a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information; or the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI.
17. The system information transmission method according to claim 13, wherein the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.
19. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.
18. A network device, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to perform the system information transmission. method according to claim 13.
20. A network device, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to perform the system information transmission method according to claim 16.
19. The network device according to claim 18, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
17. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
20. The network device according to claim 18, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
18. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.


As shown in the chart above the claims of application 17/570,160 are encompassed by the claims of Patent 11,252,734. Applicant should file a terminal disclaimer to overcome the non-obvious double patenting rejection.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:
Claim 1, line 24, “.” Should be changed to “;”.
Claim 11, line 23, “.” Should be changed to “;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0174554 A1 to Deenoo et al. (hereinafter “Deenoo”).

As per claim 1, Deenoo discloses a system information transmission method, performed by a terminal side ([0010], of Deenoo), comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested (Deenoo [0010] configured to determine to request other system information ( other-SI) from the communication network. The WTRU may be configured to initiate the request for the other-SI from the communication network as part of a Random Access Channel (RACH) procedure), wherein the target Other SI is at least one of Other SI requested by a random access message one (Deenoo [0368] A WTRU may be configured (e.g., programmed with executable instructions by a processor) to transmit an enhanced first message and/or msg1 for requesting other-SI.) or Other SI requested by a random access message three (Deenoo [0373] the WTRU may receive an indication that some or all other SI will be broadcast by the network, in which case the WTRU will not transmit msg3, and/or an indication that may instruct the WTRU to transmit msg3 with the specific other-SI to be requested), the Other SI is system information other than minimum system information (Deenoo [0368] A WTRU may receive the configuration of reserved identity usage from minimum SI. The preamble may indicate the request for other-SI and/or the message portion may indicate connection establishment cause. A WTRU may be configured (e.g., programmed with executable instructions by a processor) to receive other-SI associated with a specific connection establishment cause, save such information and/or execute such received instructions. A WTRU may fallback to a normal msg1 (e.g., without message portion) if the retransmission of enhanced msg1 exceeds a threshold); receiving a random access message two (Deenoo [0371] A WTRU may be configured to process one or more MSG2 within a predefined time window, perhaps for example to determine the transmission status of one or more other-SI types. This may occue irrespective of whether the MSG2 corresponds to the MSG1 transmitted by the WTRU. The predefined time window may be configured, for example, in the minimum SI. The predefined time window may be related to the SI window of the SI being requested (e.g. a number of frames/subframes prior to the start of the SI window). This may be useful for the WTRU to determine one or more other-SI windows that may contain other-SIs of interest to the WTRU. This may include one or more other-SIs of interest for which the WTRU might not have been able to transmit the other-SI request. For example, a WTRU may be configured to monitor and/or process MSG2, perhaps until the WTRU receives the MSG2 including the response to requested other-SI and/or interested other-SI, and/or until the end ofa predefined time window. [0372] A WTRU may be configured to receive a MSG2 that may include a response to normal access by other WTRUs and/or a response to other SI request(s). The WTRU may distinguish the different responses in the same MSG2, perhaps for example based on the RAPID (ID of the RACH preamble). The WTRU, perhaps for example depending on whether it has performed access and/or SI request, may read the RAR (e.g., only the RAR) associated with the RAPID for which it transmitted a MSG1 (e.g., preamble).) or a random access message four which is sent by the network device based on the request information and carries preset indication information (Deenoo [0382] A WTRU may indicate the reason for message3 transmission in msg1 (e.g., using either RACH resource/preamble resource selection and/or using an indication in the message portion of enhanced msg1). A WTRU might not provide any indication in msg1. A WTRU may utilize the grant received in msg2 for the transmission of other-SI request in msg3. The other-SI request may be an RRC message. A WTRU may receive msg4 as a response. The msg4 may be a RRC message carrying other-SI. The msg4 may carry an indication of whether the WTRU wishes, desires, and/or may find useful, to transition to a connected state or stay in the current state (e.g., idle, inactive etc.). Using RRC message for other-SI request may support Other-SIs (e.g., that could be introduced). [0383] The WTRU may transmit the other-SI request in a msg3 and/or receive in msg4 information (e.g., information for obtaining other-SI). The information could include, for example, an RNTI to be used to receive the other-SI, time/frequency information about where to look for the other-SI (e.g., a specific subband of the control and/or data channel), validity information and/or validity tag associated with other-SI, and/or other parameters required to allow the WTRU to decode and/or receive the other-SI once it is transmitted. The WTRU may receive other-SI following reception of msg4 using the received information.); and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four (Deenoo [0373] A WTRU may be configured (e.g., programmed with executable instructions by a processor) with one or more actions/behaviors based on reception on a second message as follows. If no response is received by the WTRU (e.g., msg2 was not received), and/or the requested system information has not been received either through broadcast and/or through dedicated signaling within a certain period, the WTRU may re-transmit the system information request in msg1. If a WTRU receives the response in msg2, with indication that the requested system information is not available, and/or no further system information is available, the WTRU may perform no further actions for this procedure. The WTRU may receive a response in msg2. The response in the msg2 may indicate whether the WTRU should request in msg3 the specific SI the WTRU wants. For example, the WTRU may receive an indication that some or all other SI will be broadcast by the network, in which case the WTRU will not transmit msg3, and/or an indication that may instruct the WTRU to transmit msg3 with the specific other-SI to be requested.); wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state)), wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state).); and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state). [0375] If a WTRU receives the response in msg2, with scheduling information of the requested system information, the WTRU may acquire the broadcasted system information using the scheduling information included in msg2. The WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information and then acquire the application system information.). or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).).
As per claim 2, Deenoo discloses the system information transmission method according to claim 1, wherein the indication information is acknowledgement (ACK) information (Deenoo [0302] For example, additional information may comprise an ACK/NACK,), and the ACK information is configured to indicate that the network device receives the request information (Deenoo [0377] If a WTRU receives the response in msg2, with timing advance, grant and/or indication to transition to the connected state in order to acquire the system information, the WTRU may transition to the connected state and acquire the system information using dedicated resources. The WTRU may have resource efficiency (e.g., when few WTRUs are requesting system information/accessing the system). The WTRU may have indicated (e.g., based on the selection of the reserved RACH preamble) that data transfer may occur after acquisition of system information. [0378] A WTRU may receive the response in msg2 (e.g., the msg2 may carry complete and/or parts of other-SI). For example, a msg2 may schedule DL time/frequency resources that carry other-SI. DL resources may be either multiplexed in the same TTI as the msg2 and/or at an offset from the TTI carrying msg2.).
As per claim 10, Deenoo discloses the system information transmission method according to claim 1, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).), or stopping sending the request information to the network device within a preset time period (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).), or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).).
As per claim 11, Deenoo discloses a terminal (Deenoo [0006]: WTRU), comprising: a processor (Deenoo [0006]: processor), a memory (Deenoo [0006]: memory) and a computer program stored in the memory and executable by the processor (Deenoo [0006] A WTRU may have saved instructions in memory executable by a processor), wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested (Deenoo [0010] configured to determine to request other system information ( other-SI) from the communication network. The WTRU may be configured to initiate the request for the other-SI from the communication network as part of a Random Access Channel (RACH) procedure), wherein the target Other SI is at least one of Other SI requested by a random access message one (Deenoo [0368] A WTRU may be configured (e.g., programmed with executable instructions by a processor) to transmit an enhanced first message and/or msg1 for requesting other-SI.) or Other SI requested by a random access message three (Deenoo [0373] the WTRU may receive an indication that some or all other SI will be broadcast by the network, in which case the WTRU will not transmit msg3, and/or an indication that may instruct the WTRU to transmit msg3 with the specific other-SI to be requested), the Other SI is system information other than minimum system information (Deenoo [0368] A WTRU may receive the configuration of reserved identity usage from minimum SI. The preamble may indicate the request for other-SI and/or the message portion may indicate connection establishment cause. A WTRU may be configured (e.g., programmed with executable instructions by a processor) to receive other-SI associated with a specific connection establishment cause, save such information and/or execute such received instructions. A WTRU may fallback to a normal msg1 (e.g., without message portion) if the retransmission of enhanced msg1 exceeds a threshold); receive a random access message two (Deenoo [0371] A WTRU may be configured to process one or more MSG2 within a predefined time window, perhaps for example to determine the transmission status of one or more other-SI types. This may occue irrespective of whether the MSG2 corresponds to the MSG1 transmitted by the WTRU. The predefined time window may be configured, for example, in the minimum SI. The predefined time window may be related to the SI window of the SI being requested (e.g. a number of frames/subframes prior to the start of the SI window). This may be useful for the WTRU to determine one or more other-SI windows that may contain other-SIs of interest to the WTRU. This may include one or more other-SIs of interest for which the WTRU might not have been able to transmit the other-SI request. For example, a WTRU may be configured to monitor and/or process MSG2, perhaps until the WTRU receives the MSG2 including the response to requested other-SI and/or interested other-SI, and/or until the end ofa predefined time window. [0372] A WTRU may be configured to receive a MSG2 that may include a response to normal access by other WTRUs and/or a response to other SI request(s). The WTRU may distinguish the different responses in the same MSG2, perhaps for example based on the RAPID (ID of the RACH preamble). The WTRU, perhaps for example depending on whether it has performed access and/or SI request, may read the RAR (e.g., only the RAR) associated with the RAPID for which it transmitted a MSG1 (e.g., preamble).) or a random access message four which is sent by the network device based on the request information and carries preset indication information (Deenoo [0382] A WTRU may indicate the reason for message3 transmission in msg1 (e.g., using either RACH resource/preamble resource selection and/or using an indication in the message portion of enhanced msg1). A WTRU might not provide any indication in msg1. A WTRU may utilize the grant received in msg2 for the transmission of other-SI request in msg3. The other-SI request may be an RRC message. A WTRU may receive msg4 as a response. The msg4 may be a RRC message carrying other-SI. The msg4 may carry an indication of whether the WTRU wishes, desires, and/or may find useful, to transition to a connected state or stay in the current state (e.g., idle, inactive etc.). Using RRC message for other-SI request may support Other-SIs (e.g., that could be introduced). [0383] The WTRU may transmit the other-SI request in a msg3 and/or receive in msg4 information (e.g., information for obtaining other-SI). The information could include, for example, an RNTI to be used to receive the other-SI, time/frequency information about where to look for the other-SI (e.g., a specific subband of the control and/or data channel), validity information and/or validity tag associated with other-SI, and/or other parameters required to allow the WTRU to decode and/or receive the other-SI once it is transmitted. The WTRU may receive other-SI following reception of msg4 using the received information.); and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four (Deenoo [0373] A WTRU may be configured (e.g., programmed with executable instructions by a processor) with one or more actions/behaviors based on reception on a second message as follows. If no response is received by the WTRU (e.g., msg2 was not received), and/or the requested system information has not been received either through broadcast and/or through dedicated signaling within a certain period, the WTRU may re-transmit the system information request in msg1. If a WTRU receives the response in msg2, with indication that the requested system information is not available, and/or no further system information is available, the WTRU may perform no further actions for this procedure. The WTRU may receive a response in msg2. The response in the msg2 may indicate whether the WTRU should request in msg3 the specific SI the WTRU wants. For example, the WTRU may receive an indication that some or all other SI will be broadcast by the network, in which case the WTRU will not transmit msg3, and/or an indication that may instruct the WTRU to transmit msg3 with the specific other-SI to be requested.); wherein the computer program is executed by the processor to: acquire configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state)), wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state).); and receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state). [0375] If a WTRU receives the response in msg2, with scheduling information of the requested system information, the WTRU may acquire the broadcasted system information using the scheduling information included in msg2. The WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information and then acquire the application system information.). or the computer program is executed by the processor to: detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or the computer program is executed by the processor to: resend the request information to the network device, in the case that the random access message two or the random access message four is not received (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).).
As per claim 12, Deenoo discloses the terminal according to claim 11, wherein subsequent to resending the corresponding request information to the network device, the computer program is executed by the processor to: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stop sending the request information to the network device (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).), or stop sending the request information to the network device within a preset time period (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).), or activate a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).).
As per claim 13, Deenoo discloses a system information transmission method, performed by a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal (Deenoo [0010] configured to determine to request other system information ( other-SI) from the communication network. The WTRU may be configured to initiate the request for the other-SI from the communication network as part of a Random Access Channel (RACH) procedure), wherein the request information is sent through a random access message one (Deenoo [0368] A WTRU may be configured (e.g., programmed with executable instructions by a processor) to transmit an enhanced first message and/or msg1 for requesting other-SI.) or a random access message three (Deenoo [0373] the WTRU may receive an indication that some or all other SI will be broadcast by the network, in which case the WTRU will not transmit msg3, and/or an indication that may instruct the WTRU to transmit msg3 with the specific other-SI to be requested), the target Other SI is at least one of Other SI (Deenoo [0368] A WTRU may be configured (e.g., programmed with executable instructions by a processor) to transmit an enhanced first message and/or msg1 for requesting other-SI), the Other SI is system information other than minimum system information (Deenoo [0368] A WTRU may receive the configuration of reserved identity usage from minimum SI. The preamble may indicate the request for other-SI and/or the message portion may indicate connection establishment cause. A WTRU may be configured (e.g., programmed with executable instructions by a processor) to receive other-SI associated with a specific connection establishment cause, save such information and/or execute such received instructions. A WTRU may fallback to a normal msg1 (e.g., without message portion) if the retransmission of enhanced msg1 exceeds a threshold); sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal (Deenoo [0371] A WTRU may be configured to process one or more MSG2 within a predefined time window, perhaps for example to determine the transmission status of one or more other-SI types. This may occue irrespective of whether the MSG2 corresponds to the MSG1 transmitted by the WTRU. The predefined time window may be configured, for example, in the minimum SI. The predefined time window may be related to the SI window of the SI being requested (e.g. a number of frames/subframes prior to the start of the SI window). This may be useful for the WTRU to determine one or more other-SI windows that may contain other-SIs of interest to the WTRU. This may include one or more other-SIs of interest for which the WTRU might not have been able to transmit the other-SI request. For example, a WTRU may be configured to monitor and/or process MSG2, perhaps until the WTRU receives the MSG2 including the response to requested other-SI and/or interested other-SI, and/or until the end ofa predefined time window. [0372] A WTRU may be configured to receive a MSG2 that may include a response to normal access by other WTRUs and/or a response to other SI request(s). The WTRU may distinguish the different responses in the same MSG2, perhaps for example based on the RAPID (ID of the RACH preamble). The WTRU, perhaps for example depending on whether it has performed access and/or SI request, may read the RAR (e.g., only the RAR) associated with the RAPID for which it transmitted a MSG1 (e.g., preamble). [0382] A WTRU may indicate the reason for message3 transmission in msg1 (e.g., using either RACH resource/preamble resource selection and/or using an indication in the message portion of enhanced msg1). A WTRU might not provide any indication in msg1. A WTRU may utilize the grant received in msg2 for the transmission of other-SI request in msg3. The other-SI request may be an RRC message. A WTRU may receive msg4 as a response. The msg4 may be a RRC message carrying other-SI. The msg4 may carry an indication of whether the WTRU wishes, desires, and/or may find useful, to transition to a connected state or stay in the current state (e.g., idle, inactive etc.). Using RRC message for other-SI request may support Other-SIs (e.g., that could be introduced).); wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: in the case that the request information is successfully received and subsequent broadcast information comprises all or a part of system information of the target Other SI, sending the random access message two or the random access message four carrying configuration information of the subsequent broadcast information to the terminal; or in the case that the request information is successfully received and the minimum system information carries indication information for indicating the Other SI, sending the corresponding random access message two or the random access message four to the terminal, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; or receiving the request information which is resent by the terminal in the case that the random access message two or the random access message four is not received by the terminal (Deenoo [0366] A WTRU may start a timer A and/or a timer B (e.g., where timer A time >timer B time), when the first other-SI request message is transmitted. A WTRU may stop timer A and/or timer B when the WTRU completes the acquisition of other-SI. Upon expiry of timer B, a WTRU may retransmit the other-SI request message and/or restart timer B. A WTRU may be configured with a predefined number of retransmissions to acquire the other-SI until expiry of timer A. Upon expiry of timer A, a WTRU may consider the cell to be barred for a predefined duration (e.g., not use that cell). While timer B is running, a WTRU may monitor for the presence and/or scheduling of other-SI via a broadcast signaling (e.g., minimum SI, paging message, and/or via unicast signaling via downlink control channel).).
As per claim 14, Deenoo discloses the system information transmission method according to claim 13, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state)).
As per claim 15, Deenoo discloses the system information transmission method according to claim 13, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state). [0375] If a WTRU receives the response in msg2, with scheduling information of the requested system information, the WTRU may acquire the broadcasted system information using the scheduling information included in msg2. The WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information and then acquire the application system information.).
As per claim 16, Deenoo discloses the system information transmission method according to claim 13, wherein the indication information is ACK information (Deenoo [0302] For example, additional information may comprise an ACK/NACK,), and the ACK information is configured to indicate that the network device receives the request information (Deenoo [0377] If a WTRU receives the response in msg2, with timing advance, grant and/or indication to transition to the connected state in order to acquire the system information, the WTRU may transition to the connected state and acquire the system information using dedicated resources. The WTRU may have resource efficiency (e.g., when few WTRUs are requesting system information/accessing the system). The WTRU may have indicated (e.g., based on the selection of the reserved RACH preamble) that data transfer may occur after acquisition of system information. [0378] A WTRU may receive the response in msg2 (e.g., the msg2 may carry complete and/or parts of other-SI). For example, a msg2 may schedule DL time/frequency resources that carry other-SI. DL resources may be either multiplexed in the same TTI as the msg2 and/or at an offset from the TTI carrying msg2.).
As per claim 18, Deenoo discloses a network device (Deenoo [0026]), comprising: a processor (Deenoo [0649]), a memory and a computer program stored in the memory and executable by the processor (Deenoo [0649]), wherein the computer program is executed by the processor to perform the system information transmission method according to claim 13 (See claim 13).
As per claim 19, Deenoo discloses the network device according to claim 18, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state). [0375] If a WTRU receives the response in msg2, with scheduling information of the requested system information, the WTRU may acquire the broadcasted system information using the scheduling information included in msg2. The WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information and then acquire the application system information.).
As per claim 20, Deenoo discloses the network device according to claim 18, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information (Deenoo [0374] If a WTRU receives the response in msg2, with indication that the requested system information will be broadcasted, the WTRU may obtain the scheduling information from the "Essential" system information and/or may acquire the applicable system information from the broadcast. These approaches may provide power savings and/or signaling overhead reduction (e.g., WTRUs in Idle mode or Inactive mode can acquire the system information while remaining within the respective state). [0375] If a WTRU receives the response in msg2, with scheduling information of the requested system information, the WTRU may acquire the broadcasted system information using the scheduling information included in msg2. The WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information and then acquire the application system information.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476